Exhibit 10.45

 

[NAME]

Employee ID Number: [Number]

Grant Number: [Number]

 

APPLIED MATERIALS, INC.

 

PERFORMANCE SHARE AGREEMENT

 

Applied Materials, Inc. (the “Company”) hereby grants you, [Name] (the
“Employee”), an award of Performance Shares (also referred to as restricted
stock units) under the Company’s Employee Stock Incentive Plan (the “Plan”). The
date of this Performance Share Agreement (the “Agreement”) is [DATE]. Subject to
the provisions of Appendix A (attached) and of the Plan, the principal features
of this award are as follows:

 

Number of Performance Shares:  

[            ]

(also referred to as restricted stock units)     Vesting of Performance Shares:
  [VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS.]*

 

IMPORTANT:

--------------------------------------------------------------------------------

* Except as otherwise provided in Appendix A, Employee will not vest in the
Performance Shares unless he or she is employed by the Company or one of its
Affiliates through the applicable vesting date.

 

Your electronic or written signature below indicates your agreement and
understanding that this award is subject to all of the terms and conditions
contained in Appendix A and the Plan. For example, important additional
information on vesting and forfeiture of the Performance Shares is contained in
paragraphs 3 through 5 and paragraph 7 of Appendix A. PLEASE BE SURE TO READ ALL
OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT.

 

By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I executed with the
intent to sign this Agreement.”

 

EMPLOYEE

 

--------------------------------------------------------------------------------

[NAME]

Date:                    , 200  

 

-1-



--------------------------------------------------------------------------------

Please be sure to retain a copy of your returned electronically signed
Agreement; you may obtain a paper copy at any time and at the Company’s expense
by requesting one from Stock Programs (see paragraph 12 below). If you prefer
not to electronically sign this Agreement, you may accept this Agreement by
signing a paper copy of the Agreement and delivering it to Stock Programs.

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF PERFORMANCE SHARES

(Also Referred to as RESTRICTED STOCK UNITS)

 

Grant #            

 

1. Grant. The Company hereby grants to the Employee under the Plan
[            ] Performance Shares (also referred to as restricted stock units),
subject to all of the terms and conditions in this Agreement and the Plan. When
the Performance Shares are paid to the Employee, par value will be deemed paid
by the Employee for each Performance Share by past services rendered by the
Employee, and will be subject to the appropriate tax withholdings.

 

2. Company’s Obligation to Pay. Each Performance Share has a value equal to the
Fair Market Value of a Share on the date of grant. Unless and until the
Performance Shares have vested in the manner set forth in paragraphs 3 through
5, the Employee will have no right to payment of such Performance Shares. Prior
to actual payment of any vested Performance Shares, such Performance Shares will
represent an unsecured obligation.

 

3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4
and 5, and subject to paragraph 7, the Performance Shares awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
first page of this Agreement. Performance Shares shall not vest in the Employee
in accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its Affiliates
from the Grant Date until the date the Performance Shares are otherwise
scheduled to vest occurs.

 

4. Modifications to Vesting Schedule.

 

(a) Vesting upon Change to Part-time Status. In the event that the Employee’s
employment with the Company or an Affiliate changes from full-time status to
part-time status, and the change to part-time status lasts more than six (6)
months during any rolling twelve (12) month period, the Performance Shares
awarded by this Agreement that are scheduled to vest during the twelve (12)
months following the day the Employee first attains part-time status (as defined
below) shall be determined according to the following formula (rounded to the
nearest whole share):

 

number of shares that would     X    
average number of hours worked per week during part-time status     =     new
number have vested       divided by the hours worked in a standard work week    
  of shares that will vest

 

For purposes of this Agreement, “part-time status” means the Employee is
scheduled to work an average number of hours per week that equals seventy-five
percent (75%) or less of the total number of hours in a standard work week for a
period greater than six (6) months, as determined over a rolling twelve (12)
month period.

 

Only Performance Shares that are not yet vested may be modified pursuant to the
preceding formula. Performance Shares awarded by this Agreement that are no
longer vested as a result of the

 

-3-



--------------------------------------------------------------------------------

change to part-time status never will vest and instead will terminate. The
preceding formula will be reapplied if the Employee continues to be on part-time
status following the conclusion of the twelve (12) month measurement period. The
number of Performance Shares awarded by this Agreement shall be modified
according to the preceding formula unless otherwise recommended by the Company’s
Vice President of Human Resources (“VP of HR”) and approved by the Company’s
Chief Executive Officer (the “CEO”) or prohibited by applicable law. If the
Employee is or was an executive officer of the Company, any modification of the
preceding formula instead is subject to the approval of the Human Resources and
Compensation Committee of the Company’s Board of Directors.

 

(i) Example 1. Employee is scheduled to vest in 100 Performance Shares on July
1, 2007. Employee has a standard work week of 40 hours. On May 1, 2006, Employee
begins working 20 hours per week, and continues to work 20 hours per week for 2
months. Employee still will be scheduled to vest in 100 Performance Shares on
July 1, 2007.

 

(ii) Example 2. Employee is scheduled to vest in 100 Performance Shares on July
1, 2007. Employee has a standard work week of 40 hours. On May 1, 2006, Employee
begins working 20 hours per week, and continues to work 20 hours per week for 7
months. Employee now will be scheduled to vest in 50 Performance Shares on July
1, 2007. The other 50 Performance Shares that were scheduled to vest on July 1,
2007 never will vest and instead will terminate.

 

(iii) Example 3. Employee is scheduled to vest in 100 Performance Shares on
December 1, 2006. Employee has a standard work week of 40 hours. On May 1, 2006,
Employee begins working 30 hours per week, and continues to work 30 hours per
week for 9 months. Employee therefore attains part-time status on November 2,
2006. Employee now will be scheduled to vest in 75 Performance Shares on
December 1, 2006. The other 25 Performance Shares that were scheduled to vest on
December 1, 2006 never will vest and instead will terminate.

 

In the event applicable law prohibits the modification under the preceding
formula, the Employee agrees that the CEO may extend the vesting period with
respect to an award of Performance Shares or reduce the Performance Shares
awarded by this Agreement on a pro rata basis, as reasonably determined by the
CEO and to the extent permitted under applicable law, commensurate with the
Employee’s change to part-time status; provided that any such modification shall
not affect a greater number of Performance Shares than the number of Performance
Shares that would have been modified pursuant to the preceding formula.

 

(b) Vesting upon Personal Leave of Absence. In the event that the Employee takes
a personal leave of absence (“PLOA”), the Performance Shares awarded by this
Agreement that are scheduled to vest shall be modified as follows:

 

(i) if the duration of the Employee’s PLOA is six (6) months or less, the
vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s PLOA.

 

(ii) if the duration of the Employee’s PLOA is greater than six (6) months but
not more than twelve (12) months, the scheduled vesting of any Performance
Shares awarded by this Agreement that are not then vested shall be deferred for
a period of time equal to the duration of the Employee’s PLOA less six (6)
months unless otherwise recommended by the Company’s VP of HR.

 

-4-



--------------------------------------------------------------------------------

(iii) if the duration of the Employee’s PLOA is greater than twelve (12) months,
any Performance Shares awarded by this Agreement that are not then vested
immediately will terminate unless otherwise recommended by the Company’s VP of
HR and approved by the CEO.

 

(iv) Example 1. Employee is scheduled to vest in Performance Shares on January
1, 2007. On May 1, 2006, Employee begins a 6-month PLOA. Employee’s Performance
Shares still will be scheduled to vest on January 1, 2007.

 

(v) Example 2. Employee is scheduled to vest in Performance Shares on January 1,
2007. On May 1, 2006, Employee begins a 9-month PLOA. Employee’s Performance
Shares awarded by this Agreement that are scheduled to vest after November 2,
2006 will be modified (this is the date on which the Employee’s PLOA exceeds six
(6) months). Employee’s Performance Shares now will be scheduled to vest on
April 1, 2007 (three (3) months after the originally scheduled date).

 

(vi) Example 3. Employee is scheduled to vest in Performance Shares on January
1, 2007. On May 1, 2006, Employee begins a 13-month PLOA. Employee’s Performance
Shares will terminate on May 2, 2007 unless otherwise recommended by the
Company’s VP of HR and approved by the CEO.

 

In general, a “personal leave of absence” does not include any legally required
leave of absence. The duration of the Employee’s PLOA will be determined over a
rolling twelve (12) month measurement period. Performance Shares awarded by this
Agreement that are scheduled to vest during the first six (6) months of the
Employee’s PLOA will continue to vest as scheduled. However, Performance Shares
awarded by this Agreement that are scheduled to vest after the first six (6)
months of the Employee’s PLOA will be deferred or terminated depending on the
length of the Employee’s PLOA. The Employee’s right to vest in Performance
Shares awarded by this Agreement shall be modified as soon as the duration of
the Employee’s PLOA exceeds six (6) months.

 

(c) Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, one hundred percent (100%) of the Performance
Shares subject to this Performance Share award shall vest on the date of the
Employee’s death. In the event that any applicable law limits the Company’s
ability to accelerate the vesting of this award of Performance Shares, this
paragraph 4 shall be limited to the extent required to comply with applicable
law. Notwithstanding any contrary provision of this Agreement, if the Employee
is subject to Hong Kong’s ORSO provisions, the first sentence of this paragraph
4 (relating to accelerated vesting upon death) shall not apply to this award of
Performance Shares.

 

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the
Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares will be considered as having vested as of
the date specified by the Committee.

 

6. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraphs 3 through 5 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in Shares that have an aggregate Fair
Market Value equal to the value of the earned Performance Shares at vesting as
soon as practicable following the date of vesting, subject to paragraph 8.

 

-5-



--------------------------------------------------------------------------------

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
through 5 at the time of the Employee’s Termination of Service for any or no
reason will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company. The Employee shall not be entitled to a
refund of the price paid for the Performance Shares forfeited to the Company
pursuant to this paragraph 7.

 

8. Withholding of Taxes. When the Shares are issued as payment for vested
Performance Shares, the Company (or the employing Affiliate) will withhold a
portion of the Shares that have an aggregate market value sufficient to pay the
minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company or the employing Affiliate with
respect to the Shares, unless the Employee makes alternate arrangements
satisfactory to the Committee for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the tax obligation as a result of such
rounding. Notwithstanding any contrary provision of this Agreement, no Shares
will be issued unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Employee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to such Shares. In addition and to the maximum extent
permitted by law, the Company (or the employing Affiliate) has the right to
retain without notice from salary or other amounts payable to the Employee, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable Shares.

 

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by the Company) paid on Shares will not affect
unvested Performance Shares and no such dividends or other distributions will be
paid on unvested Performance Shares. After such issuance, recordation and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

 

10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an

 

-6-



--------------------------------------------------------------------------------

interruption during military service) authorized or acknowledged by the Company
or the Affiliate employing the Employee, as the case may be, shall not be deemed
a Termination of Service for the purposes of this Agreement.

 

11. Changes in Shares. In the event that as a result of a stock or extraordinary
cash dividend, stock split, distribution, reclassification, recapitalization,
combination of Shares or the adjustment in capital stock of the Company or
otherwise, or as a result of a merger, consolidation, spin-off or other
corporate transaction or event, the Shares will be increased, reduced or
otherwise affected, and by virtue of any such event the Employee will in his or
her capacity as owner of unvested Performance Shares which have been awarded to
him or her (the “Prior Shares”) be entitled to new or additional or different
shares of stock, cash or other securities or property (other than rights or
warrants to purchase securities); such new or additional or different shares,
cash or securities or property will thereupon be considered to be unvested
Performance Shares and will be subject to all of the conditions and restrictions
that were applicable to the Prior Shares pursuant to this Agreement and the
Plan. If the Employee receives rights or warrants with respect to any Prior
Shares, such rights or warrants may be held or exercised by the Employee,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Performance Shares and will be
subject to all of the conditions and restrictions which were applicable to the
Prior Shares pursuant to the Plan and this Agreement. The Committee in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Stock Programs,
at Applied Materials, Inc., 2881 Scott Boulevard, M/S 2023, Santa Clara, CA
95050, or at such other address as the Company may hereafter designate in
writing.

 

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until you
have been issued the Shares. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

 

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares awarded under this Agreement will be registered under the
federal securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

 

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

-7-



--------------------------------------------------------------------------------

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.

 

17. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

18. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Employee understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

 

-8-



--------------------------------------------------------------------------------

23. Labor Law. By accepting this Performance Shares award, the Employee
acknowledges that: (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Performance Shares, or benefits in lieu of Performance Shares; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Performance Shares shall be granted, the number of Shares
subject to each Performance Share award and the time or times when the
Performance Shares shall vest, will be at the sole discretion of the Company;
(c) the Employee’s participation in the Plan is voluntary; (d) the value of
these Performance Shares is an extraordinary item of compensation which is
outside the scope of the Employee’s employment contract, if any; (e) these
Performance Shares are not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of these Performance Shares will
cease upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) if the
underlying Shares do not increase in value, this award of Performance Shares
will have no value; (i) these Performance Shares have been granted to the
Employee in the Employee’s status as an employee of the Company or its
Affiliates; (j) any claims resulting from these Performance Shares shall be
enforceable, if at all, against the Company; and (k) there shall be no
additional obligations for any Affiliate employing the Employee as a result of
these Performance Shares.

 

24. Disclosure of Employee Information. By accepting these Performance Shares,
the Employee consents to the collection, use and transfer of personal data as
described in this paragraph. The Employee understands that the Company and its
Affiliates hold certain personal information about him or her, including his or
her name, home address and telephone number, date of birth, social security or
identity number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards of Performance Shares
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in his or her favor, for the purpose of managing
and administering the Plan (“Data”). The Employee further understands that the
Company and/or its Affiliates will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of his or her
participation in the Plan, and that the Company and/or any of its Affiliates may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Employee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. or Asia. The Employee authorizes the Company
to receive, possess, use, retain and transfer the Data in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any Shares of stock
acquired from this award of Performance Shares of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares of
stock on his or her behalf. The Employee understands that he or she may, at any
time, view the Data, require any necessary amendments to the Data or withdraw
the consent herein in writing by contacting the human resources department
and/or the stock option administrator for his or her employer.

 

25. Notice of Governing Law. This award of Performance Shares shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflict of laws.

 

-9-



--------------------------------------------------------------------------------

26. Exchange Control Reporting Requirements. In the event that the Employee is
subject to German exchange control law, the Employee agrees to report
cross-border payments in excess of EURO 12,500, unless this reporting obligation
is accomplished through a German bank involved in the transaction. The Employee
also agrees to report any participation in a foreign company exceeding ten
percent (10%) of the total or the voting capital and any receivables or payables
or debts exceeding DM 3,000,000. The monetary limits specified in this paragraph
26 are subject to change as determined by applicable German law.

 

27. Notice to Directors. If the Employee is a director or shadow director of a
U.K. Affiliate, the Employee agrees to notify the U.K. Affiliate in writing of
his or her interest in the Company and the number of Shares or rights to which
the interest relates. The Employee agrees to notify the U.K. Affiliate when
Shares acquired under the Plan are sold. This disclosure requirement also
applies to any rights or Shares acquired by the Employee’s spouse or child
(under the age of 18).

 

28. Private Offer. If the Employee is a resident in Ireland, this offering is
part of a private transaction; this is not an offer to the public.

 

-10-